DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
I.	It is unclear in claim 1:
a)	What is meant by the term “middle frame” in relation to other components of the display device.  Does it mean that the display device is a vertical stack where either there is implicitly a lower frame and an upper frame, or an outer side frame and an inner side frame; or that the display device is a horizontal stack where there is implicitly an outer side frame and an inner side frame; or something else? The drawings in Applicant’s specification show the middle frame 101 as a bottom layer of a vertical stack (Figs. 1-2).  Accordingly, for the purposes of examination, the term “middle frame” is deemed to encompass a bottom layer of a bottom frame of a vertical stack of a display device.  Clarification with relevant citation(s) from the specification are required.  
b)	What is meant by the term “on” in defining a spatial relationship with other components in the display device.  
For example, in the limitation of “a buffer layer disposed on the middle frame”, in a vertical stack, is the buffer layer spatially restricted to being on top of the middle frame, resting on the top part of the middle frame, or can it also be below the middle frame so long as it is in contact with the middle frame?  Furthermore, does the term “on” require the buffer layer to be in contact with the middle frame, or are intervening layers permitted?  For the purposes of examination, all the aforementioned interpretations are deemed to be within the scope of the broadest reasonable interpretation.
c)	What the term “buffer layer” means.  Is it a cushioning layer, a motion-restricting layer, a space-filling layer, any layer in-between, such as an adhesive layer, or something else?  For the purposes of examination, all the aforementioned interpretations are deemed to be within the scope of the broadest reasonable interpretation.  
II.	It is unclear in claim 3:
a)	What the term “protection layer” means.  What kind of protection does it provide? Can it be any layer that provides protection just by its physical presence?  
b)	What the difference is between the term “protection layer” and the term “buffer layer”.  Do the layers have different types of functions that are distinguishable from each other?  
	Claims 2-10 depend on and include all the subject matter of parent claim 1, but fail to provide any resolution to the indefinite issues described above.  
	Claims 4-6, 9-10 depend on and include all the subject matter of claim 3 that is dependent on claim 1, but fail to provide any resolution to the indefinite issues described above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2019/0138127) in view of Lee (US 2017/0031202), as evidenced by Zhang (US 2018/0081463).
Regarding claim 1, Seo teaches a display device (1000 [0055], Fig. 10 shown below), comprising: a base support (base portion 311 of the frame 301 [0201]) which is also called a middle frame, as evidenced by Zhang.
Zhang teaches that a base support of a display device is called a middle frame (3 to support the display panel 1 and the backlight module 2 [0022], Fig. 1).
In addition, Seo teaches a buffer layer (inner side portion 312a [0220]) disposed on the middle frame 311 (Fig. 10); a support layer (support plate 302b [0220]) disposed on the buffer layer 312a (Fig. 10); and a display panel 303 [0214]) disposed on a side of the support layer 302b away from the buffer layer 312a (Fig. 10).  Seo is silent regarding a polarizer disposed on a side of the display panel 303 away from the support layer 302b (Fig. 10) such that the glass cover plate (window 305 [0222], glass having high mechanical properties … used as a front window [0004]) is disposed on a side of the polarizer away from the display panel 303 (Fig. 10). 

[AltContent: textbox (polarizer)][AltContent: ]
    PNG
    media_image1.png
    765
    474
    media_image1.png
    Greyscale

However, Lee teaches that in a display device (300 [0073]) a polarizer (upper polarizing plate 215 [0041]) is disposed on a side of a display panel (upper substrate 214+ liquid crystal 213+ lower substrate 212 [0045]) away from a support layer (supporting panel 230 ([0051], Fig. 3), for the purpose of providing the desired emitted polarized light [0041]) to a glass cover plate (cover glass 250 [0041]) that is disposed on a side of the polarizer 215 away from the display panel (214+213+212) (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have disposed a polarizer on a side of the display panel away from the support layer of the display device of Seo, in order to provide the desired emitted polarized light to the glass cover plate, as taught by Lee.
Accordingly, in the modified display device of Seo, the polarizer is disposed on a side of the display panel 303 away from the support layer 302b (arrow marks disposition of the polarizer, modified Fig. 10 shown above), and the glass cover plate 305 is disposed on a side of the polarizer away from the display panel 303 (modified Fig. 10), for the purpose of providing the desired emitted polarized light to the glass cover plate 305, as described above.
In addition, Seo teaches in an embodiment (Fig. 8 shown below) that the glass cover plate 305 (600-8 [0173]) comprises a substrate (base layer 601 [0174]) and a hard coat layer (611 [0174]) disposed on the substrate 601 (Fig. 8), the substrate 601 of the glass cover plate 305/600-8 is disposed on the polarizer (modified Fig. 10), a side (first surface 11 [0174]) of the substrate 601 away from the polarizer is provided with a plurality of first protrusions (prominent portion 11b of the first surface 11 [0174], Fig. 8), a side (second surface 22 [0174]) of the hard coat layer 611 close to the substrate  601 (Fig. 8) is provided with a plurality of first grooves (depressed portion 22a of the second surface 22 ([0174], Fig. 8), the first protrusions 11b and the first grooves 22a have same shapes and sizes (Fig. 8), and the first protrusions 11b are correspondingly snapped into the first grooves 22a (inserted [0174]).

    PNG
    media_image2.png
    723
    474
    media_image2.png
    Greyscale


Regarding claim 2, Seo teaches that the first protrusions 11b and the first grooves 22a have cross-sectional shapes comprising a triangle shape (Fig. 8).
Regarding claim 7, Seo teaches that the substrate 601 is made of a material comprising polyethylene terephthalate plastic that is transparent ([0281]).
Regarding claim 8, Seo teaches that the hard coat layer 611 can be made of an organic material (may include organic material [0083-0084]).


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782